Citation Nr: 0419302	
Decision Date: 07/16/04    Archive Date: 07/27/04	

DOCKET NO.  01-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active service from May 2, 1966, to May 27, 
1966.  

This case was previously before the Board of Veterans' 
Appeals (Board) in May 2003 at which time it was remanded for 
further development.  The requested actions have been 
accomplished and the case has been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained, and all due 
process has been accorded.

2.  The appellant does not have PTSD attributable to 
experiences during his less than one month of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminates the concept of the well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to assist and notify claimants about 
the development of their claims.  VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  In 
this regard, VA will inform the appellant of what information 
and evidence he is to provide and what information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Also, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.

A review of the record discloses that the case development 
unit then at the Board in February 2002 sought additional 
development.  In June 2002, the veteran was provided with a 
letter apprising him of the VCAA and its ramifications.  
Communications were sent to different health care providers 
and responses have been received from them.  The case has 
already been remanded by the Board on two separate occasions, 
once in February 2002 and again in May 2003 for further 
development.  The record as currently constituted contains 
numerous reports of post service treatment and examinations 
of the veteran for psychiatric purposes.  The Board therefore 
finds that the evidence of record is sufficient to render a 
determination, such that additional medical examination or 
opinion is not needed at this time.  

The Board notes that the appellant also provided testimony on 
the issue before a decision review officer at the VARO in 
Detroit in October 2001.  The Board therefore finds that the 
appellant has had every opportunity to present evidence and 
argument in support of his appeal.  There is no indication 
that the Board's review of the claim at this time will result 
in any prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384-392-94 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
an initial unfavorable RO decision on a claim for VA 
benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that a claimant be given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first RO adjudication of the claim, the notice 
was provided prior to the most recent transfer and 
certification of the case to the Board.  After the notice was 
provided, the case was readjudicated and supplemental 
statements of the case, including a recent one in March 2004, 
were provided to the appellant.  He has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  

In March 2004, VA obtained an opinion from VA General Counsel 
as to the statement in Pelegrini that 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) require VA to include a request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel opinion.  The 
Board also notes that VAOPGCPREC 5-2004 essentially holds 
that the VCAA does not require either notice or assistance 
when a claim cannot be substantiated under the law or based 
on the application of law to undisputed facts.  

As noted above, the veteran has been accorded examinations by 
VA, he has had the opportunity to present evidence on his 
behalf, he has had a hearing before a decision review 
officer, and the claims folder contains numerous reports of 
treatment and evaluation of him.  The Board finds, therefore, 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  Therefore, notwithstanding 
Pelegrini, to decide the appeal at this time would not be 
prejudicial error to the appellant.  Bernard  v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Remanding the case for even more development would delay 
resolution of the appeal and essentially exalt form over 
substance.  The Board declines to do this.  See Sawini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  (Strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of evidence supporting the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  (Remands that only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for a disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The United States Court of Appeals for the Federal 
Circuit has held that "a veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Circ. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).  

Absent any independent supporting clinical evidence from a 
physician or the medical professional, a claimant's own 
statements expressing the belief that a disability is service 
connected are not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In deciding the merits of a claim, a determination must be 
made as to whether the evidence supports the claim, or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.  Id., at 56.

Establishing service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Even assuming that the record discloses a diagnosis of PTSD, 
in order for the appellant to be entitled to service 
connection, the claimed stressors must also be confirmed, and 
there must be competent evidence linking the stressors to 
service.  

With regard to the validity of an alleged stressor, the 
evidence necessary to establish the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 2002).  When an appellant is 
found to have engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed inservice stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)(f).

If the appellant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Service 
department records must support, and not contradict, the 
appellant's testimony regarding noncombat stressors.  
Duran v. Brown, 6 Vet. App. 283 (1994).  

The medical evidence of record includes the appellant's 
service records.  Of record is a Naval Aptitude Board report 
dated May 25, 1966.  The appellant had been assigned to the 
recruit evaluation unit on May 20, following his second week 
and fourth day of training.  It was indicated he had repeated 
the third and seventh grades.  He quit school in the 11th 
grade and was not employed prior to entry into the service.  
His commander stated that his progress during training had 
been poor.  The appellant was described as inattentive during 
instruction periods.  He was not clean in person or habits 
and he did not mix with his shipmates.  He was disobedient 
and unreliable.  Additionally, he was described as slow in 
learning, as being an unqualified swimmer, and as not making 
the grade militarily.  

Psychiatric evaluation revealed that he was motivated to do 
as good a job as he could, but had limited capacity in 
keeping up.  The examiner commented that the appellant 
"cannot learn or move fast enough to keep up with his company 
and it appears that such difficulties would continue to occur 
throughout and after training thus rendering him a liability 
to the service.  In summary, this recruit's long-standing 
failure to respond effectively to various social, emotional, 
and physical demands mark him as unlikely to adapt 
successfully to the service."  The appellant declined to 
submit a statement or explanation on his own behalf.

Post service medical evidence includes a hospital summary 
report pertaining to VA hospitalization of the veteran from 
June to October 1975.  The appellant had been having some 
paranoid thoughts prior to hospitalization.  The history 
recorded was without reference to any stressful incidents 
during his brief period of active service.  Psychological 
testing done during hospitalization showed response patterns 
typical of adolescence, suggesting the likelihood of 
developmental immaturity.  The pertinent final diagnosis was 
passive-aggressive personality.  Subsequent postservice 
psychiatric diagnoses included chronic paranoid schizophrenia 
and schizoid personality.  

The appellant's initial reference to any type of stressful 
event during service came in a statement dated in February 
1993.  He stated that he had chronic psychiatric symptoms 
secondary to stress as a result of having been pushed into a 
swimming pool in service.   

Of record is a February 2000 communication from Surendra 
Kelwala, M.D.  The appellant reported to her that he had had 
no psychological problems prior to service.  He indicated 
that while in basic training he was told he had to dive into 
a pool from a 12-foot tower.  He claimed he froze with fear 
and started walking back, but was pushed backward into the 
water.  He stated that he fell into the water and became 
"frozen and immobile and entered into a dissociative state."  
He claimed he had never felt normal since that time.  He 
added that during extensive psychiatric testing subsequent 
thereto, a board review asked him just one question and that 
was whether he wished to remain in the Navy.  He related that 
he replied "sir, yes, sir."  The physician reported that the 
appellant had Axis I diagnoses of PTSD, multiple phobias, 
dysthymic disorder, and speech impediment.  The examiner 
believed that the appellant's problems were "related to the 
insensitive behavior of the commanding officer that had him 
forcibly pushed off the diving board at the time when he was 
under unusual stress and in phobic fear of diving."

Also of record is an October 2001 communication from an M.A., 
who indicated the appellant had been a client at her facility 
since 1998.  It was stated the appellant had severe PTSD 
stemming from the incident in service when he was allegedly 
pushed backward into a pool of water "at a high height."  It 
was the individual's opinion that the United States Army 
(someone wrote in the word Army above the word Navy) "take 
responsibility for the injuries this 'vet' suffered."  The 
communication had a number of misspelled words.  

In March 2003 the appellant was accorded a psychiatric 
examination by a VA psychiatrist.  He referred to the 
incident in service when he was pushed from a 12-foot-high 
platform into a swimming pool.  He claimed that he had PTSD 
symptoms ever since that event.  Psychological testing 
resulted in responses that were reported as indicative of 
someone tending to exaggerate.  Reference was made to a 
psychological evaluation done by another physician in May 
2000 that reflected that the responses at that time were 
suggestive of a level of psychological distress, but not 
specific to PTSD.  It was noted the data, in light of the 
appellant's mental health history, seemed more consistent 
with psychiatric disorder other than PTSD.  The examiner 
noted that a review of the service medical records was 
without reference to any PTSD type symptoms.  The appellant's 
early discharge resulted from a commander evaluation and a 
psychological evaluation.  The commander evaluation referred 
to poor progress in training, inattentiveness, not being 
clean in personal habits, not mixing with shipmates, being 
disobedient, under liability, not being coordinated, being a 
slow learner, being an unqualified swimmer, not making the 
grade militarily, being nervous, being homesick, and having 
difficulty speaking.  The psychological evaluation reflected 
that his performance was consistent with his service record.  

The psychiatric history review reflected the first 
psychiatric treatment post service was in 1975.  The veteran 
then spent time in a number of facilities for psychiatric 
treatment and evaluation and had multiple psychiatric 
diagnoses over the years.  It was indicated that the first 
diagnosis of PTSD was in 1999 by a community psychiatrist.  
Psychological testing by a VA physician in May 2000 resulted 
in an opinion that the appellant did not meet the criteria 
for a diagnosis of PTSD.  The examiner noted that the claims 
file had been thoroughly reviewed by him.  The Axis I 
diagnoses were recurrent, nonpsychotic major depression; 
alcohol dependence, nicotine dependence, and marijuana 
dependence, in remission.  The Axis II diagnosis was mixed 
personality disorder, with schizoid, narcissistic, 
histrionic, and passive-aggressive traits.  

The examiner commented that "although endorsing all of the 
PTSD symptoms with the highest intensity, it is not 
conceivable that the patient [the appellant] has all the 
symptoms for all these years with the same intensity without 
any waxing or waning of any symptomatology."  Reference was 
made to exaggerated responses at the time of psychological 
testing in May 2000.  With regard to the appellant's reported 
fear of heights as a result of the alleged PTSD, it was noted 
the appellant had been living on the ninth floor of an 
apartment building per his own report and had to take 
elevators every day.  Further, it was indicated he was still 
able to swim without any difficulty.  

The Board finds the above opinion from the VA psychiatrist of 
much stronger probative value than any evidence supporting 
the appellant's claim for service connection for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that it is the Board's duty to determine the 
credibility in weight of the evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  A review of the record 
discloses that when the appellant was accorded a diagnosis of 
PTSD, it was based on history provided by him, a history that 
is not substantiated by the evidence of record.  The VA 
psychiatrist who examined the veteran in March 2003 indicated 
that he reviewed the entire claims folder thoroughly.  The 
examiner was emphatic in his opinion that the appellant did 
not have PTSD.  He referred to exaggerated responses on 
psychological testing performed on the veteran in May 2000.  
He also noted that while the appellant reported a fear of 
heights attributable to PTSD, he was currently living on the 
ninth floor of an apartment building and using elevators on a 
daily basis.  The appellant has based his claim for PTSD on 
the fact that he was pushed off a diving board while in basic 
training.  However, there are extensive records pertaining to 
treatment and evaluation of him during his several weeks of 
active service and those records make no reference whatsoever 
to this claimed incident.  The appellant was not seen for 
psychiatric purposes for a number of years following 
discharge and the first several times he was seen without 
reference to any type of PTSD-related symptomatology.  In 
view of the foregoing, the Board finds the preponderance of 
the evidence is against the claim of entitlement to service 
connection for PTSD.


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



